Citation Nr: 0704787	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
on a direct basis or as secondary to exposure to an herbicide 
agent.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARINGS ON APPEAL

The veteran, his father, and his two brothers


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to 
July 1973, including a period of service in the Republic of 
Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In December 2004, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
adverse decision and the appeal was remanded for further 
development.  That development has been completed and the 
appeal is again before the Board.  

The veteran presented testimony at the second hearing before 
the Board that he has chloracne and psychological disorders 
that are related to his naval service.  Three service-
connection issues -- for a psychiatric disorder, a 
dermatological condition of the face, and a neurological 
condition other than peripheral neuropathy - were referred to 
the RO in July 2005.  The Board notes that the RO has taken 
action on these issues, and that the veteran's attorney has 
addressed correspondence to the RO concerning these issues, 
including a November 2005 request for a hearing before the 
Board.  These matters are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran does not have a current disability of 
peripheral neuropathy.  

2.  The veteran did not incur peripheral neuropathy during 
service nor can it be presumed that he incurred peripheral 
neuropathy during service. 

3.  No medical evidence connects the veteran's neurological 
complaints to his naval service.  

4.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to an herbicide agent.  


5.  The veteran did not manifest acute or subacute peripheral 
neuropathy within one year following exposure to an 
herbicidal agent. 

6.  The veteran's December 2001 EMG test results provide 
affirmative evidence that acute or subacute peripheral 
neuropathy was not incurred during service.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are two methods of proving service connection for 
peripheral neuropathy.  Generally, the direct method requires 
showing that the veteran's current disability is related to 
the disease of peripheral neuropathy incurred during active 
service.  The other method requires showing that all the 
requirements have been met of the regulations that provide 
for service connection for acute or subacute peripheral 
neuropathy as secondary to exposure to an herbicide agent 
during service.  As discussed below, the requirements of both 
methods of proof can not be established on this record.  

Direct service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection for peripheral neuropathy, the record must 
show:  (1) the existence of a current disability of 
peripheral neuropathy; (2) the disease of peripheral 
neuropathy was incurred during active military service; and 
(3) a relationship exists between the current peripheral 
neuropathy and the inservice peripheral neuropathy.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of the requirements for service connection 
on a direct basis is not met, service connection is not 
permitted.  

The veteran does not meet the first requirement for service 
connection because he does not have a current disability of 
peripheral neuropathy.  A veteran cannot qualify for service 
connection without a medical finding of a current disability.  
Congress specifically limits disability compensation to those 
who have a present disability.  Degmetich v. Brown, 104 F.3d 
1328, 1330-1332 (a currently existing disability is required 
to establish service connection); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection is not 
appropriate without evidence of a presently existing 
disability).  

The record establishes that the veteran has no current 
peripheral neuropathy disability.  At his September 2005 
peripheral nerves examination, the veteran's only symptoms 
were reported numbness and pins and needles of his 
extremities.  The examiner reviewed the claims folder and 
performed a physical examination of the veteran.  Upon 
examination, sensation was intact to touch.  FIM, vibration, 
and joint position were intact in all extremities.  Cortical 
sensation (including stereognosis and graphesthesia), 2- 
point discriminations, and sensory extinction were all 
intact.  Deep tendon reflexes were 2+ and symmetrical in all 
four extremities.  In addition, the examiner noted that the 
December 2001 electromyography (EMG) test was normal.  He 
explained that if the veteran had any residuals of peripheral 
neuropathy, they would have shown up in the December 2001 
EMG.  He therefore concluded that the veteran does not have 
any evidence of peripheral neuropathy.  Given the veteran's 
mental health history, the examiner determined that the 
veteran's illness is due to a schizophrenic disorder 
manifesting delusional and hallucinatory behavior.  

The veteran's representative argues that the September 2005 
examination is inadequate because it did not meet the 
requirements of the Court's December 2004 order.  The 
instructions in the joint motion for remand before the Court 
required an examination that provides a diagnosis that is 
supported by clinical findings.  But as discussed above, the 
examiner made many clinical findings in his neurological 
examination and his diagnosis is fully supported by all of 
those findings.  The veteran's representative argues that an 
EMG test should have been given at the September 2005 
examination.  But the September 2005 examiner explicitly 
addressed the reasons why no such test was given.  First, he 
found no clinical findings to support a diagnosis of 
peripheral neuropathy, making such a test unnecessary.  
Second, he explained that if the veteran had any residuals of 
peripheral neuropathy, the electrodiagnostic studies that 
were done in 2001 would have been positive for some evidence 
of peripheral neuropathy.  Since they were positive only for 
carpal tunnel syndrome, the examiner's medical judgment was 
that another test was not warranted.  The September 2005 
examination and report were adequate.  The examination was 
based on clinical findings and thus fulfilled the 
requirements of the Court.  That report and those findings 
are competent medical evidence that can be relied upon in 
deciding this appeal.  

And the September 2005 examiner's conclusion is consistent 
with other medical evidence in the record.  The doctor who 
performed the November 2001 neurology consult found normal 
joints, motor strength, facial sensation, visual fields, and 
gag reflex, as well as positive sensory responses to pain, 
touch, vibration, joint position, graphesthesia, 
stereognosis, and Romberg sign.  That physician concluded 
that the veteran's neurological examination was normal, but 
there were possible somatic delusions.  

The physician who performed the December 2001 EMG test found 
that with the exception of an indication of mild carpel 
tunnel syndrome of the right extremity, the rest of that 
electromyograph study was normal, with normal EMG of the 
proximal distal muscles.  In addition, the clinical findings 
of the veteran's prior C&P examination for peripheral nerves 
support the September 2005 examiner's conclusion.  The 
December 2001 examiner found that the veteran's gait and 
motor strength was normal.  Although examination of the 
extremities revealed decreased sensation of the distal 
extremities, there was no evidence of paresis or paralysis 
and the range of motion was normal in all joints.  Tinel's 
sign was negative.  There was no change with the position of 
the extremities.  Deep tendon reflexes and straight leg 
raises were normal.  The veteran denied functional loss, 
weakness, and fatigue.  In the section of the report 
recording examination findings, that examiner found there was 
no evidence of peripheral neuropathy.  

In the record, there is some evidence to the contrary, 
suggesting that the veteran has peripheral neuropathy.  
Despite a clinical finding that there was no evidence of 
peripheral neuropathy, the December 2001 examiner's report 
listed peripheral neuropathy as the diagnosis.  The 
September 2005 C&P examiner suggested a reason for that 
discrepancy.  At the veteran's initial primary care visit at 
the VA facility in Altoona, he told the nurse he had a 
history of peripheral neuropathy and that information 
remained in the computer system despite the lack of clinical 
findings to support it.  But however that discrepancy arose, 
the September 2005 C&P examiner has made clear that the 
earlier diagnosis of peripheral neuropathy was not supported 
by any clinical findings in the record.  Cf. Black v. Brown, 
5 Vet. App. 177 (1993) (decision cannot be based on medical 
opinions unsupported by clinical findings).   The 
December 2001 C&P examiner's listing of peripheral neuropathy 
as the diagnosis following his examination is therefore not 
as probative as the other medical opinions wholly supported 
by the respective examiners' clinical findings.  

One other examiner diagnosed the veteran with peripheral 
neuropathy.  In a December 2004 mental health progress note 
where the veteran complained of the lack of sleep due to 
cramps in his legs, the psychiatrist (who performed no 
physical examination of the veteran and met with him for only 
one session) listed idiopathic peripheral neuropathy in his 
list of diagnoses.  No recommendations were made for 
treatment and that diagnosis is not repeated in the mental 
health records (or any medical treatment records) that 
follow.  Since there are no clinical findings to support the 
diagnosis, that opinion is given no weight.  

The other evidence to support a current disability of 
peripheral neuropathy is the veteran's consistent complaints 
of tingling and numbness in his extremities and his face.  
Other explanations have been given by medical professionals 
for the veteran's complaints of tingling and numbness.  Both 
the physician who provided a neurology consult in 
November 2001 and the September 2005 C&P examiner opined that 
the veteran's symptoms were the result of his delusions.  His 
primary care physician suggested in October 2001 that the 
symptoms might be either the result of his long-standing 
alcohol abuse or of discopathy.  He sent the veteran for a 
psychiatric consultation where the examiner diagnosed alcohol 
abuse.  

Since there is conflicting evidence about whether there is a 
current disability of peripheral neuropathy, the doctrine of 
reasonable doubt has been considered.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  But 
when, as here, the evidence against the claim is much more 
credible than that in favor, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  Since the record does not 
support a finding of a current disability of peripheral 
neuropathy, service connection is not available.  

But even if the veteran did have a current disability of 
peripheral neuropathy, the record does not establish that he 
incurred peripheral neuropathy during service.  If a disease 
is diagnosed after service, post-service evidence may be used 
to establish that the disease was incurred during service. 
38 C.F.R. § 3.303(d).  Moreover, if an organic disease of the 
nervous system is manifest to a 10 percent degree within one 
year following service, the law presumes that such disease 
was incurred during service.  See 38 C.F.R. §§ 3.307, 
3.309(a).  The medical evidence shows that the veteran did 
not incur peripheral neuropathy in service.  His service 
medical records do not reflect any complaints of tingling or 
numbness in the extremities nor was a diagnosis of peripheral 
neuropathy made during service.  The veteran testified that 
one day in either 1971 or 1972, he was walking on the deck of 
a ship when he suddenly saw pinpoints of light, followed by a 
feeling of dizziness so severe that he had to hold onto a 
lifeline.  He testified that he told a medical corpsman about 
it in the sick bay but did not know if anything was entered 
in his medical records.  (No such incident is recorded in the 
veteran's service medical records.)  His brothers testified 
at the first hearing that he was an active boy before he was 
in the Navy whereas after service, he shied away from active 
pursuits.  This lay testimony is not sufficient to establish 
that peripheral neuropathy was incurred during service or 
within one year following service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  And no medical professional has determined that 
the veteran incurred peripheral neuropathy during service.  

In fact, there is much evidence to show that the veteran's 
neurological complaints did not arise until well after 
service.  On VA examination in May 1985, the veteran 
complained of pins and needles in his legs.  He told the 
examiner at that time that they had begun 5 years before 
(which would have been more than 11 years after service).  At 
an October 2000 examination, the veteran reported that he had 
a 10-year history of peripheral neuropathy.  At a 
November 2001 examination, the veteran complained of numbness 
of the extremities and face for more than 20 years.   Thus, 
the medical evidence shows that the veteran did not incur 
peripheral neuropathy during service or within one year 
following service. 

Finally, no medical professional has connected any of the 
veteran's chronic neurological complaints to his active naval 
service.  Two examiners relate the complaints to his 
psychiatric condition, one calls it idiopathic, and another 
suggests his complaints are attributable to alcohol abuse.  
Without a nexus between his neurological complaints and his 
active service, service connection cannot be established.  
Since none of the requirements for direct service connection 
can be met on this record, service connection must be denied.  

Peripheral neuropathy secondary to exposure to an herbicide 
agent

There exist special evidentiary rules that, if met, create a 
presumption of service connection, even if there is no record 
of such disease during service.  See 38 C.F.R. §§ 3.307, 309.  
As relevant here, service connection for acute and subacute 
peripheral neuropathy can be established by showing that: 
(1) the veteran was exposed to an herbicide agent during 
active naval service in the Vietnam era; (2) acute or 
subacute peripheral neuropathy became manifest to a 
10 percent degree within one year following the last date on 
which the veteran was exposed to an herbicide agent; and 
(3) no affirmative evidence to the contrary exists to rebut 
the presumption that the disease was incurred during service.  
38 C.F.R. §§ 3.307(a)(6)(ii) (acute and subacute peripheral 
neuropathy shall have become manifest to a 10 percent degree 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active naval service); 
 3.309(e) (acute and subacute peripheral neuropathy is a 
disease associated with exposure to herbicide agents); 
3.307(d) (presumption is rebuttable).  Although the first of 
these requirements is established on this record, since the 
other two requirements cannot be established, service 
connection as secondary to exposure to an herbicide agent can 
not be met here.  

For purposes of the presumption of inservice incurrence of a 
disability resulting from exposure to an herbicide agent, a 
veteran whose active duty was in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6).  Here, the veteran's service medical 
records show that he was given anti-malaria tablets in 
April 1971 due to service in the Republic of Vietnam during 
the Vietnam era.  There is no affirmative evidence in the 
record to establish that he was not exposed to an herbicide 
agent during service.  Thus, the record establishes that the 
veteran was exposed to an herbicide agent during active naval 
service.    

But the record does not establish that acute or subacute 
peripheral neuropathy was manifested within one year 
following the veteran's exposure to herbicide agent.  The 
regulations provide that the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of such date of 
onset.  38 C.F.R. § 3.309(e)(note 2).  Chronic peripheral 
neuropathy is not one of the diseases identified in 38 C.F.R. 
§ 3.309.  Here, nothing in the record establishes that the 
existence of any neuropathy right after his service in the 
Republic of Vietnam that was resolved within two years.  The 
veteran testified about one episode of dizziness in 1971 or 
1972.  Although he said he spoke with the medical corpsman at 
sick bay, no such incident  appears in his service medical 
records.  Nor has the veteran produced any medical evidence 
that connects his description of that episode with a finding 
that he had acute or subacute peripheral neuropathy, let 
alone manifest to a 10 percent degree of disability.  The 
rest of the veteran's neurological complaints relate to a 
time period that begins at least 11 years after service and 
continues to the present.  The veteran's own complaints do 
not seem to describe the kind of neuropathy that is entitled 
to the special evidentiary presumption under the regulations.  
The requirement that acute or subacute peripheral neuropathy 
be manifest to a 10 percent degree within one year following 
exposure to an herbicide agent has not been met on this 
record.  

In any event, the September 2005 examiner pointed out that if 
the veteran had incurred acute or subacute neuropathy from 
exposure to an herbicide agent, the December 2001 EMG test 
would have revealed that.  Since that test was negative for 
any neurological disorder (except carpal tunnel syndrome), 
the record contains affirmative evidence to contradict the 
existence of any acute or subacute peripheral neuropathy.  So 
the third requirement of the regulations can not be met on 
this evidence either.  Since all three regulatory 
requirements could not be established, service connection as 
secondary to exposure to an herbicide agent is not warranted.   

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's June 2001 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
January 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  

The veteran was not asked to send VA whatever evidence he had 
in his possession pertaining to his claim until June 2005, 
which was after the original adverse rating decision, but 
well before February 2006 supplemental statement of the case 
and certification to the Board in November 2006.  Neither the 
veteran nor his representative has raised any notice errors 
on appeal.  And since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving that 
invitation.  See Overton v. Nicholson, 20 Vet. App. 427, 439-
444 (2006) (failure to provide timely notice is harmless if 
the claimant had a meaningful opportunity to participate in 
the processing of the claim).  

The veteran also was not notified of what evidence was 
necessary with respect to rating criteria and the effective 
date of an award for service connection until December 2006.  
The veteran was not harmed by that delay because service 
connection was denied, making those issues moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file and the treatment records from VA 
facilities, by conducting physical examinations, and by 
providing him with two opportunities to present sworn 
testimony before the Board.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peripheral neuropathy is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


